 WEBB FORD, INC.Webb Ford, Inc. and Randall J. Vander Woude andJeffrey Goffe. Cases 13-CA-18876 and 13-CA-18920September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn January 15, 1981, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, the General Coun-sel filed cross-exceptions, a supporting brief, and abrief in response to Respondent's exceptions, andRespondent filed a brief in response to the cross-exceptions of the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2AMENDED CONCLUSIONS OF LAWInsert the following as Conclusions of Law 3and 4 and renumber the subsequent paragraph ac-cordingly:"3. By issuing warning notices as part of ascheme to discharge Jeffrey Goffe and RandyVander Woude for pretextual reasons, Respondentviolated Section 8(a)(1) and (3) of the Act."4. Such violations constitute unfair labor prac-tices which affect commerce within the meaning ofSection 2(6) and (7) of the Act."Counsel for Respondent has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings. We also find totally without merit Respondent's alle-gations of bias and prejudice on the part of the Administrative LawJudge, nor do we perceive any evidence that the Administrative LawJudge prejudiced the case, made prejudicial rulings, or demonstrated abias against Respondent in his analysis or discussion of the evidence.2 The Administrative Law Judge inadvertently failed to find a violationof Sec. 8(aX3) and (I) as alleged based on the warning notices that Re-spondent issued to employees Goffe and Vander Woude. The Board findsthat the record supports his conclusions that these notices were discrimi-natory and on that basis we find additional violations of Sec. 8(a)(3) and(I) of the Act and we shall order Respondent to expunge these warningsfrom the personnel records of Goffe and Vander Woude.258 NLRB No. 62ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Webb Ford, Inc., Highland, Indiana, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Insert the following as paragraph 2(b), relet-tering subsequent paragraphs accordingly:"(b) Retract the warning notices issued to em-ployees Jeffrey Goffe and Randy Vander Woudeand expunge their personnel files of all said warn-ings."2. Substitute the attached Appendix A for that ofthe Administrative Law Judge.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge or otherwise dis-criminate against our employees in regard totheir hire or tenure of employment or anyterm or condition of their employment becausethey engage in protected concerted activitywithin the meaning of Section 7 of the Nation-al Labor Relations Act either individually orthrough their collective-bargaining representa-tive.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights under the Na-tional Labor Relations Act.WE WILL offer to Jeffrey Goffe and RandyVander Woude full and immediate reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent posi-tions without prejudice to their seniority orother rights and privileges, and WE WILL paythem for any loss of earnings and benefits theymay have suffered due to our unlawful dis-charge of them, with interest.WE WILL retract the warning notices issuedto Jeffrey Goffe and Randy Vander Woude441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand expunge their personnel files of all saidwarnings.WEBB FORD, INC.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge:This case was heard in Chicago, Illinois, on August 20and 21, 1980.' The complaint alleges that Respondentdischarged employee Jeffrey Goffe on March 30, 1979,and, after his reinstatement, discharged him again onJuly 13, 1979, and discharged employee Randall J.Vander Woude on July 13, 1979, because of their unionand protected concerted activities in violation of Section8(a)(3) and (1) of the National Labor Relations Act, asamended. The complaint also alleges that Respondentdischarged Vander Woude for filing a charge with theBoard in violation of Section 8(a)(4) and (1) of the Act.Respondent denies the essential allegations in the com-plaint. The parties filed briefs.Based on the entire record herein, including the testi-mony of the witnesses and my observation of their de-meanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is engaged in the retail sale and service ofnew and used automobiles and trucks at its facility at9809 Indianapolis Boulevard, Highland, Indiana. Duringthe calendar year ending December 31, 1978, Respond-ent derived gross revenues from its operations in High-land, Indiana, in excess of $500,000 and sold and shippedfrom its Highland, Indiana, facility products, goods, andmaterials valued in excess of $5,000 directly to pointsoutside the State of Indiana. Accordingly, I find, as Re-spondent admits, that Respondent is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE I.ABOR ORGANIZATIONGeneral Drivers, Warehousemen and Helpers, Local142, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (hereafter theUnion), is a labor organization within the meaning ofSection 2(5) of the Act.'This case was heard for several days in February and March 1980before Administrative Law Judge C. Dale Stout. A week after the closeof the hearing and before the issuance of a decision, Administrative LawJudge Stout died. In a letter to the parties, the Chief Administrative LawJudge advised them of several options available to dispose of the case.Respondent insisted on a retrial de novo before a new administrative lawjudge. By order dated May 6, 1980, the Chief Administrative Law Judgedesignated me to hear the matter de novo and to prepare a decision inaccordance with Board rules and regulations.III. THE UNFAIR LABOR PRACTICESA. The FactsRespondent operates a Ford automobile dealership inHighland, Indiana. The firm consists of the following de-partments: New-car sales, used-car sales, service, bodyshop, parts, and front office. At all relevant times, the of-ficers and supervisory staff of Respondent consisted ofthe following: Patrick (Packy) W'bb, president; John J.(Jack) Webb, vice president; George Webb, secretary-treasurer; George Biederman, service manager; and Ro-berta (Gerrye) Perri, office manager.Employees Randall Vander Woude and Jeffrey Goffewere mechanics in Respondent's service department untilthey were discharged on July 13, 1979. Vander Woudewas hired in April 1977; Goffe was hired in March 1978.There were eight mechanics in the service departmentwho worked under the supervision of George Bieder-man, the service manager. Both Vander Woude andGoffe signed authorization cards on behalf of the Unionin July 1978 and they solicited signatures from other me-chanics during the organizing campaign. Biedermanknew about their union activity.The Union was selected as bargaining representativeby the employees in a Board-conducted election held onSeptember 14, 1978. A collective-bargaining agreementwas ultimately signed by Respondent and the Union onMarch 16, 1979.The contract provided for a guaranteed workweek of40 hours per week. In addition, the contract provided forthe following vacation pay and wage rates:ARTICLE 6-VACATIONSOne (1) week's vacation with pay shall be grant-ed to each employee after fifty-two (52) weeks ofservice with the Employer. Vacation pay shall becomputed on a forty (40) hour straight time workweek basis for the vacation week or weeks. Two (2)weeks' vacation with pay shall be granted each em-ployee after two (2) years of consecutive servicewith the Employer. Three (3) weeks' vacation withpay shall be granted each employee with ten (10)consecutive years of service and four (4) weeks' va-cation with pay shall be granted each employeewith fifteen (15) consecutive years of service withthe Employer. The vacation period shall be be-tween January Ist and December 31st of each year.Employees, employed prior to January 1, 1979, whoare paid on a 50% basis shall receive vacation paybased on their average weekly earnings during theprevious year. Employees hired thereafter shall re-ceive vacation pay based on the forty (40) hourguarantee.After any fifty-two (52) week period of servicewith the Employer, an employee who quits or isdischarged from employment prior to receiving hisvacation shall, in that event, receive his earned va-cation pay in lieu of days off.ARTICLE 7-WAGE RATES AND JOB CLAS-SIFICATIONS442 WEBB FORD, INC.Section 1. It is stipulalminimum compensation tcfollows:112/Lead Truck MechanicTesters and InspectorsJourneymen Mechanics-'Semi-Skilled EmployeesSection 2. Employees ascentage basis (Bodymen anfifty per cent (50%) of thethe insurance-labor rate.Section 3. After the em1first forty (40) hours in aan additional One Dollarhour thereafter in the weekThe provisions of the contra(to January , 1979. As a resulemployees backpay for the peMarch 16, 1979. Some of the mely and through their union repto recover their backpay fromsince the contract set forth chatics were paid, some of the eabout their pay after the contracVander Woude received a b;17 and another one on Marchsecond check, Vander Woudeslips, which reflected the nutworked, and concluded that Retional backpay in the amount oalso believed that he was owe"specials." Specials were autotRespondent discounted the uselabor and parts. During the badics had not received their full hformed on specials. Vander Wotroactive backpay agreement blthe Union should include compperformed during the backpay phe had worked on about 20 speperiod but was willing to settledifficulty in computing the exacIn an attempt to recover backwere still due him under the nagreement, Vander Woude sp(George Biederman and Officeoccasions from early April 197'' The term "booked hours" refers to thparticular repair job. For customer pay warranty), Respondent uses the Chiltcnumber of booked hours to assign to eachics. For warranty work (cars under factsthe Ford Warranty Manual to determineassign to each job. Prior to the executiothad received $7.25 per booked hour for cbooked hour for warranty work. Pursuanwere to receive a minimum of $7.50 per bted and agreed that the discharge. Biederman told him that he would talk to theemployees shall be as Webbs about his specials and that he should speak toPerri about the other backpay. Vander Woude receivedbackpay for his specials in the amount of $50 on April/l- l/- 1/1- 28, 1979. Thereafter, Vander Woude continued to ask/31/79 12/31/80 12/31/81 Biederman about the remaining backpay of about 71$8.25 $8.75 $9.40 still owed to him. He talked to Biederman concerning his7.50 8.00 8.65 backpay about once a week. Biederman replied that Re-7.50 8.00 8.65 spondent was still computing the amount.4.50 5.00 5.50 In the period after the contract was signed, UnionRepresentative Joe Kumstar was pressing Jack Webbabout the backpay owed to Vander Woude and othersigned to work on a per- employees. According to Jack Webb, only three employ-id Painters) shall be paid ees, Vic Wyman, Jeff Goffe, and Vander Woude, pressede customer labor rate or for payment for specials. After a conversation betweenWebb and Kumstar, two of the employees agreed toployees have booked the accept $50 and one agreed to accept $40. Vander Woudeweek, they shall receive was, of course, also seeking additional backpay for his($1.00) per each booked regular work. Kumstar testified that Vander Woude toldhim that he was "being harassed" on the job and that thet were made retroactive Webbs told him that Vander Woude was "harassing ev-t, Respondent owed the erybody for his money." Kumstar testified that he talkedriod January 1 through to Jack Webb about the Vander Woude backpay "two orthree times a week." Jack Webb told Kumstar thatchanics, both individual- Vander Woude was a "troublemaker" and that heespondent. In ade effdition, "would like to get rid of' him. He also said that thenges in the way mechan- backpay matter was being considered.3!mployees had questions On March 30, 1979, employees Goffe and Vander:t went into effect. Woude, as well as other employees, were at the frontackpay check on March office questioning the amount of their paychecks. Appar-28. After receiving the ently the paychecks did not properly reflect the hoursreviewed his booking they were to be paid. Goffe was explaining to the book-mber of hours he had keeper that, under the collective-bargaining agreement,spondent owed him addi- he was entitled to payment for his clocked hours evenf $71.79. Vander Woude though his booked hours were less than his clockedd an additional sum for hours. He was paid erroneously on his booked hours andnobile repairs for which not his clocked hours. At this point, Jack Webb enteredual price on mechanics' the office, overheard Goffe's comments, and fired him onkpay period, the mechan- the spot. He said, "That's your final check. You haven'thourly rate for work per- made over guarantee since this whole thing started."4ude believed that the ret- On April 2, after a meeting between union and man-etween Respondent and agement representatives, Goffe was reinstated. He lost I)ensation for the specials day's pay. On April 3, when Goffe returned to work, heeriod. He concluded that received a paycheck which reimbursed him for the defi-zcials during the backpay ciency in pay about which he had complained.5e for $50 because of the:t amount he was owed. 2 Jack Webb testified that Kumstar talked to him about backpay for:pay amounts he believed Vander Woude's specials about "two or three times." Webb did not spe-cifically deny Kumstar's testimony. set forth above. that he mentionednew collective-bargaining getting rid of Vander Woude.)ke to Service Manager I Failure "to book" or "to make" guarantee refers to a comparison be-Manager Perri on many tween the mechanics' booked hours and their hours on the clock. Theuntil shortly before his collective-bargaining agreement provided that the guaranteed workweekwas 40 hours. Thus, after the contract became effective, if hours on theclock exceeded hours booked, the mechanics were paid for the number ofe number of hours assigned to a hours on the clock. In these instances, according to Office Manager,ork (on cars not under factory Perri, Respondent lost money. Prior to the contract, the mechanics wereon's Manual to determine the only guaranteed S150 per week and were always paid on the basis ofh job performed by the mechan- booked hours.ory warranty), Respondent uses 5 The above is based on the credible testimony of Goffe. Vanderthe number of booked hours to Woude essentially corroborated Goffe. Webb's testimony was not signifi-n of the contract, the mechanics cantly different. Indeed, he conceded that the discharge was an impulsiveustomer pay work and 6.75 per action and related to Goffe's complaint about backpay. Webb testified asit to the contract. the mechanics follows:ooked hour Continued443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn late June, Goffe had still not been reimbursed forhis specials. At or about this time, Goffe approachedService Manager Biederman and requested reimburse-ment. He received payment for his specials in theamount of $50 on July 6, 1979. In early June, Goffe alsocomplained to Biederman about the fact that Respondenthad not paid a bonus to employees as provided in thecontract on hours worked in excess of 40 hours duringthe previous week.Union Representative Kumstar testified that after thecontract was signed he had a number of discussions withmanagement representatives concerning another aspectof the pay of the mechanics. The question was whetherthe employees were to receive 50 percent of the bookedrate or less. 6A. It took place in our business office. I told-I drove my car intothe shop and as soon as I got out there were about five people thatwere there thinking their car was going to be done at 4. It wasaround 4 o'clock, I believe. I looked down the line and saw five me-chanics missing. So there were at least four people, five people therewaiting for their cars. So I said, "Well, I will find out for you imme-diately." I walked into the office and here they were all hoveringaround Alice at the time. I said, "What is going on?"Q. Who all was there, do you recall?A. It was Jeff Goffe, Randy, Jeff Sunny, there were two othermechanics and I don't recall them.Q. Now, what did you say to them and what did they say?A. I said, "What the heck is going on in here? We have got peoplewaiting for cars out there. You should be in your stalls working."Do you want me to continue?Q. Yes, please.A. Then Jeff Goffe popped up with that they were trying tofigure out their back pay. I told them that we were already workingon their back pay and it was going to be paid to them and that hewould or should be the last one to holler about it because he hadn'tmade book since January or very seldom made it and he was one ofthe ones that had the most come-backs and was a really slowworker.Q. What did you say to him? Is that the extent of it?A. Yes.Q. Then what happened?A. I told them (him I was going to terminate them himl.Q. Did you have a meeting later with Mr. Kumstar about this?A. Yes. I believe the next day Joe came in and we-he was pleabargaining with me. He told me that Jeff had a lot of problems, hehad judgment notes and he had to move and so forth. I pulled outhis record at the time and told Joe that he was just not a qualifiedline mechanic. After we talked for a while, he said, "Why don't yougive him one more chance?" I said, "I will tell you what I will do. Iwill give him one more chance and as soon as it starts showing upthat he is not getting the job done, I am going to have to let himgo."Later he testified as follows:Q. (By Ms. Brown) Isn't it a fact that on March 30th, when youencountered Jeffrey Goffe in the front office, discussing his pay-check with the payroll clerk, it was at that moment you decided tofire him?A. Yes.JUDGE GIANNASI: I'm sorry, it was at what moment?THE WITNESS: At that moment.Prior to the execution of the contract, the pay rate which the me-chanics received had been computed as follows: Respondent charged itscustomers $17 per booked hour for customer pay work. Respondentwould subtract $2.50 for overhead and Respondent and the mechanicswould split the remaining $14.50 "50-50." Thus, the mechanics received$7.25 per booked hour for customer pay work. Respondent charged FordMotor Company $16 per booked hour for warranty work. Respondentwould subtract 2.50 for overhead and the mechanics and Respondentwould split the remaining $13.50 50-50. Thus, the mechanics received$6.75 per booked hour for warranty work. On or about March 16, Re-spondent raised its customer pay charges to S23 per booked hour. On orabout May 8, Respondent raised its warranty charge to $20.55 perOn June 21, 1979, representatives of the Union and ofRespondent met to discuss several of the outstanding payissues, including the so-called 50-50 issue which hadspawned two grievances. Union Representative Kumstarpresented, but did not file, a group or blanket grievancewhich sought to keep the mechanic's pay at the 50-50split. The thrust of the Union's position was apparentlythat the contractual wages were a minimum and that the50-50 payment schedule was a past practice left undis-turbed by the contract. Nothing was resolved at thismeeting, but employee Vic Wyman was called into themeeting to explain the employees' position. VanderWoude testified that he also attended the meeting. JackWebb denied that Vander Woude was present. Kumstarat first testified that Vander Woude was present; later hesaid he was not. Kumstar did testify that Vander Woudewas present at a meeting at Respondent's facility at theend of June. He could not remember what that meetingwas about. Vander Woude's recollection of the substanceof the meeting is vivid and compatible with that of otherwitnesses. Webb was the least reliable of the three wit-nesses. I believe that Vander Woude was present at somediscussion with management officials on contractualissues in June, although it may not have been at the June21 meeting.At the June 21 meeting, the parties also discussed sev-eral other pay issues, including whether the payment ofvacation pay would be based on a guaranteed figure oran average earnings figure and whether all of the me-chanics had been paid their backpay. Vander Woude, forone, still had some backpay owed to him. Three or fouremployees, including Vander Woude, were pressing thevacation pay issue, according to Jack Webb. The vaca-tion pay issue was resolved and management officials ap-parently promised to look into the other unresolved mat-ters.After the June 21 meeting, Jack Webb spoke to Kum-star and also to several mechanics, including JeffreyGoffe, about whether the mechanics would accept an in-crease in pay in exchange for dropping their insistenceon being paid on a 50-50 basis. Goffe said he wouldhave to talk with his fellow employees before acceptingsuch an offer.One or 2 days after July 6, 1979, Kumstar presentedfive separate grievances concerning the 50-50 pay issueto Jack Webb.7He had learned that a blanket grievanceswould not be proper and therefore solicited writtengrievances from Goffe, Vander Woude, and another em-ployee to go with the two grievances which had alreadybeen filed with him. Goffe submitted his grievance onJune 23 and Vander Woude submitted his on June 26.8booked hour. After these increases, under the prior 50-50 formula, themechanics would have received about $10.25 per booked hour for cus-tomer pay work and about $9 per booked hour for warranty work-moreper hour than they were receiving under the collective-bargaining agree-ment.I Respondent's contention that two grievances on the 50-50 issue werepresented sometime later, in March 1980. does not refute the evidencethat the matter was also presented in June and July 1979.R Jack Webb admitted that he talked to Goffe and other mechanicsabout their accepting a pay raise. He denied, however, that this had any-thing to do with the grievances over the 50-50 issue which he deniedContinued444 WEBB FORD. INC.During the period when Vander Woude and Goffewere pressing the various pay issues with Respondent,they worked under the supervision of Service ManagerBiederman and, for part of the time, Assistant ServiceManager Ray Mason. On one occasion, when Biedermanwas distributing some backpay checks to the mechanics,Vander Woude asked Biederman if he had a check forhim. Biederman replied that he just gave them to hisfriends. Biederman then called Vander Woude a "crybaby" and said that his work always "came back."9Aftera heated exchange, Biederman said, "You think you aregetting a lot of warranty now. All you are going to getis warranty.""' Then Biederman picked up the phone,handed it to Vander Woude, and said, "Go ahead andcall the union, I don't care.""Ray Mason, a service writer who was promoted to as-sistant service manager in May 1979, testified that, short-ly after what apparently was the above or a similar inci-dent, he and Biederman spoke about Vander Woude andGoffe. He testified as follows:Q. What do you recall being said?A. He was just talking about Randy, he wouldlike to get rid of Randy, but he didn't have enoughwarning notices on him to fire him legally, thatRandy and Jeff Goffe were two of the instigatorsfor the union and they were two of the reasons wewere having so many problems in the shop with theunion contract.receiving. In this respect, I credit the testimony of Goffe and Kumstarover that of Jack Webb. Goffe's testimony is consistent with that ofKumstar who testified that Webb talked to him about offering a raise inorder to settle the grievances and drop the guarantee. Webb's explanationof why he made such an offer was contrived and confused. He claimedhe made the offer to the mechanics because he was forced to competewith Illinois dealerships in hiring qualified mechanics. He testified that heeven talked to Kumstar about hiring new mechanics and that it was inthis context that he asked Kumstar whether the men would agree to apay raise. However, Webb did not demonstrate that he needed new me-chanics at the time or why he had to make the offer to mechanics al-ready employed just several months after he signed a contract coveringwages. Indeed his testimony is a bit inconsistent since he stated at onepoint that he had plenty of work and at another that he was farming outwarranty work and at still another that he was losing money. He alsoseemed to be resisting the efforts on the part of employees for higher payunder the contract. The timing of the conversations after the June 21meeting as well as the fact that, of the employees approached, four out offive had filed grievances, makes the testimony of Goffe and Kumstarmore plausible. In addition to Webb's contrived testimony on this point, Ifound parts of his testimony exaggerated. For example, when pressed, oncross-examination, about a report he received from Mike Webb aboutGoffe and Vander Woude, which allegedly formed a basis for their dis-charge. he admitted he did not follow through on the report, and heseemed evasive in giving details about his objections to Goffe andVander Woude.A "comeback" is a term signifying that a car on which a mechanicworked was returned within 90 days by a customer for the same prob-lem. Vander Woude only received one warning for a comeback problem.10 Warranty work was less desirabe than customer pay work becausethe Chilton's Manual designated a greater number of booked hours foreach job than did the Ford Warranty Manual. A mechanic who was as-signed more warranty work than customer pay work would earn less be-cause it would be more difficult to "book" as many hours as he wouldbook on the equivalent amount of customer pay work." Vander Woude also testified to another similar confrontation be-tween him and Biederman. Biederman did not testify. Goffe and Masonessentially corroborated Vander Woude's testimony that he had confron-tations with Biederman.He said something to the effect, "Give themstrictly garbage warranty work," especially Randy,"Give Randy warranty garbage warranty work. Wewill starve him to death," something on that basis.Not long after this conversation, Vander Woude andGoffe began to receive a series of warning notices whichRespondent subsequently used to justify their discharges.Following the above conversation and until the end ofJune, when Mason was fired, Biederman continually toldMason that "he wasn't giving Randy and Jeff enoughwarranty work, garbage work, and he was giving themtoo much customer pay." During these conversations,Biederman also told Mason that Vander Woude andGoffe were the "main agitators of the union in the shopand they were the ones that were giving us the problemswith the union and to just try to keep giving them gar-bage work, if possible." On one occasion, on about June12, 1979, Biederman directed that Mason write up awarning for Vander Woude stating that he returned towork late from lunch without calling in. This wasVander Woude's very first warning as an employee.Mason protested that Vander Woude had a good excuse;namely, that he had car trouble. Biederman told Masonto write up the warning because "we need the warningnotices on him that will help us get rid of him."2On June 29, 1979, Vander Woude filed a charge withthe Board alleging that Respondent had discriminated inits work assignments to him because of his union andprotected concerted activity. Respondent was served acopy of that charge by registered mail on July 6, 1979.On July 6, Vander Woude again spoke to Office Man-ager Perri about his backpay complaint. Perri explainedhow she had computed his backpay. Vander Woude dis-agreed with the method of computation and told Perrithat "every one's back pay was short, not just mine." Hereceived a check for $71.79 for the remainder of hisbackpay on or about July 9, 1979.Both Vander Woude and Goffe were discharged onJuly 13, 1979, allegedly for failing to book guaranteeafter an accumulation of warnings.12 The above is based on the uncontradicted testimony of Ray Mason.George Biederman did not testify. As assistant service manager for Re-spondent, Mason worked directly under Biederman for 2 months in Mayand June 1979. He was discharged in late June for absenteeism. Respond-ent attacks Mason's credibility on several grounds, but I found him to bequite a candid person and I found his testimony to be reliable It is true,as Respondent points out, that Mason believed he was unjustly fired byRespondent. However, the record shows that Respondent often replacedservice managers and assistant service managers. Biederman himself wasfired Frankly, I thought Mason's testimony in explaining why he thoughthe should not have been fired was an example of his candor. He did notimpress me as holding a grudge against Respondent. Indeed, according toLouis Pieper, the present service manager. Mason dropped into Respond-ent's facility a few weeks before the hearing and had a cordial conversa-tion with him. Mason also candidly admitted participating with Bieder-man in the altering of work records. While this conduct does not qualifyMason for sainthood, neither does it diminish his credibility, particularlysince Biederman, who was his boss, suggested the scheme. Mason wastestifying about Biederman's equally reprehensible scheme to get rid oftwo employees for their union and protected activity. Mason's entire tes-timony is consistent with such a scheme on the part of Biederman Re-spondent did not successfully controvert Mason's testimony and Bieder-man did not testify. In these circumstances, I credit Mason's testimony445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Discussion and AnalysisI. The employees were engaged in protectedconcerted activity of which Respondent hadknowledgeEmployees Vander Woude and Goffe were engaged inprotected concerted activity when they persisted inpressing claims under the collective-bargaining agree-ment for retroactive pay, vacation pay, and guaranteedpercentage pay for themselves and the other mechanicsworking for Respondent. Vander Woude was particular-ly vocal in pressing for his backpay and he asserted thatRespondent's method of computation shortchanged theother employees as well. Goffe had been fired at the endof March after a dispute over whether he and other em-ployees were being paid in accordance with the contract,at which time Jack Webb accused him of not making thecontractual guarantee. Both employees were also instru-mental in pressing the other pay issues spawned by thenew collective-bargaining agreement, including the 50-50pay issue. Jack Webb reacted to the 50-50 grievance byattempting to get the mechanics to agree to an increasein pay in exchange for their withdrawal of the grievance.He specifically spoke to Goffe about this possibility.Both had filed individual grievances on this issue andUnion Representative Kumstar had had several discus-sions with management about the 50-50 issue, a primeconcern of the mechanics. In these circumstances, it isclear that Goffe and Vander Woude were engaged infiling grievances and asserting rights under their recentlyenacted collective-bargaining agreement-clearly pro-tected concerted activity. Both employees also soughtrelief through their Union whose establishment they hadbeen instrumental in obtaining. Respondent knew thatboth Goffe and Vander Woude were asserting contrac-tual rights and seeking resolution of contractual payissues which were of concern to all the mechanics and totheir union representative. Respondent also knew thatthey had filed grievances through their Union. The dis-charge of employees for asserting such rights is violativeof Section 8(a)(l) of the Act, and, when employeespursue their rights through a union, of Section 8(a)(3) aswell. 32. The employees were discharged for engaging inprotected concerted activity both with and withoutthe aid of their Union.Once the General Counsel has established that employ-ees have engaged in protected concerted activity ofwhich the employer had knowledge, he must also estab-lish that the employer discharged the employees for suchprohibited reason. Under the Board's recent decision inWright Line, a Division of Wright Line, Inc., 251 NLRB1083 (1980), the General Counsel must establish a primafacie case that protected conduct was a motivating factorin the employer's decision. If he does, then the burdeno3 Retaliation against employees for enforcing contractual rights. in-cluding the filing of grievances, or engaging in protests over pay andworking conditions which fairly reflect group concerns are unlawful. SeeN.L.R.B. v. Ben Pekin Company, 452 F.2d 205, 206 (7th Cir. 1971); HughH. Wilson Corporation v. N.L.R.B., 414 F.2d 1345, 1347-50 (3d Cir. 1969),cert. denied 379 U.S. 935 (1970).shifts to the employer to demonstrate that the decision todischarge would have been the same even in the absenceof the protected conduct. If the employer fails to meetits burden the General Counsel will prevail. In this case,applying the Wright Line test, I find that the GeneralCounsel has proved a violation and Respondent has notshown by credible or persuasive evidence that Goffe andVander Woude would have been discharged in the ab-sence of their protected concerted and union-related ac-tivity.(a) The employees' protected conduct was a motivat-ing factor in Respondent's decision to fire them: As indi-cated above, both Vander Woude and Goffe were activein the contractual pay issues which remained unresolvedafter the signing of the collective-bargaining agreement.The evidence shows that Jack Webb displayed animositytowards both Vander Woude and Goffe for pressingthese issues. He told Kumstar that Vander Woude was a"troublemaker" and that he would like to "get rid" ofhim. He fired Goffe on the spot in late March when helearned that Goffe was protesting his pay under the newcontract." Such animus was also reflected in the state-ments of Service Manager George Biederman who or-dered that Goffe and Vander Woude be assigned the lessdesirable and less lucrative warranty work. Biedermanclearly related his order to the protests of VanderWoude and Goffe and their affiliation with the Union. Ina statement to his assistant, Biederman said that Goffeand Vander Woude were "two of the instigators for theunion" and "were two of the reasons we were having somany problems ...with the union contract. "Biedermanalso directed that warning notices be written for VanderWoude to support his discharge. In addition, the timingof their discharges on July 13, 1979, supports the infer-ence that they were unlawfully motivated. The dis-charges of both activists came on the same day withinabout a week of the filing of grievances, two of whichwere signed by them, and within a few days of receipt ofa charge alleging an unfair labor practice in the assign-ment of work to Vander Woude because of his contrac-tual complaints. Webb himself had displayed a concernover Goffe's role in the 50-50 grievances when he talkedto him individually about a settlement of the matter. Healso spoke to Union Representative Kumstar about thegrievances. The 50-50 pay issue surfaced on June 21 and" Respondent contends in its brief that Goffe's March 30 protest, inwhich he was joined by several other employees, was a work stoppage inviolation of the contractual no-strike clause, relying, in part, on Webb'soff-handed testimony that, at the time, several customers were waitingfor their cars. At the outset, the argument itself confirms the concertednature of Goffe's March 30 activity and implicitly confirms that the dis-charge of Goffe was related to such activity. More importantly, questionsare raised as to why Goffe was singled out for discharge for this workstoppage and why a different reason-Goffe's alleged failure to bookguarantee-was utilized for this discharge. The only inference I can makeis that Webb was outraged at Goffe's leadership role in enforcing thecontract, a protected concerted activity. Certainly, Webb was not con-cerned with the brief stoppage of work, if any, attendant to the March 30protest since he never even disciplined the other employees for their par-ticipation in it. Nor does the evidence show any significant interferencewith work which would constitute in any way a violation of the contrac-tual no-strike clause. It is unclear, for example, whether Goffe was sup-posed to be working when he was talking to the bookkeeper about thedeficiency in pay.446 WEBB FORD, INC.was festering from that day until the discharges of Goffeand Vander Woude on July 13. In these circumstances,the General Counsel has proved, by overwhelming evi-dence, that, prima facie, the discharges were motivatedby unlawful reasons.15(b) Respondent has not rebutted the General Counsel'sevidence nor shown that it would have discharged Goffeand Vander Woude for cause notwithstanding theirhaving engaged in protected union and concerted activi-ty: Respondent alleges that the employees were fired foraccumulated warnings, most of which were for failure tomake or book guarantee. I find that this reason was apretext and not the real reason for the discharges, par-ticularly because the record demonstrates disparate treat-ment against Vander Woude and Goffe and because un-contradicted testimony demonstrates that Respondentwas making unfair assignments to these two activistswith an eye towards building a record which would sup-port their discharge. Indeed, both Goffe and VanderWoude protested through their union representativesome of the warnings they received during the course oftheir employment. So far as the record shows, Goffe andVander Woude were the only two employees dischargedfor failing to book guarantee and the record shows thatother employees with numerous warnings were not firedas a result of an accumulation of warnings. In addition,the reasons advanced by Respondent do not withstandscrutiny and, thus, Respondent's evidence not onlyshows the reasons to be pretextual, but also buttressesthe evidence in support of a finding that the dischargeswere unlawful.Initially, the reason assigned for the discharge of Goffeon March 30, 1979, failure to book guarantee, was notthe real reason for Respondent's action. Webb concededthat he made the decision to discharge on the spot whenhe confronted Goffe protesting his pay along with agroup of other employees. At this point, Goffe had re-ceived three warnings, none of which were consideredby Webb before his precipitous action. Two were datedMarch 5, 1979: One stated simply "never on time"; theother accused him of "carelessness and neglect" in hiswork on a car that had been returned four times. Bothwere signed by George Biederman and the then assistantmanager, neither of whom testified in this proceeding.Goffe asked Biederman if he had given a warning abouttardiness to employee Koontz and he said he had not.Goffe received another warning for tardiness on March20. Goffe again asked Biederman if he gave Koontz awarning and he said he did. Koontz, who was not dis-charged for tardiness so far as the record shows, had atardiness problem. Union Representative Kumstar's un-'s Although the filing of Vander Woude's charge on June 29, 1979,may have struck Respondent as another example of Vander Woude's ac-tivism, I do not find, apart from the timing of the discharge, any inde-pendent evidence that Respondent's discharge was motivated by a desireto retaliate against him for filing the charge as opposed to his other pro-tected and union activity, I shall therefore dismiss the allegation in thecomplaint that Respondent's discharge of Vander Woude also violatedSec. 8(aX4) of the Act. The General Counsel also alleges that Goffe's dis-charge was based, in part, on his complaints concerning the acquisition ofa new brake lathe. I find that the General Counsel has not established bya preponderance of the evidence that these complaints amounted to pro-tected concerted activity or that they were a causal factor in Goffe's dis-charge.contradicted testimony was that, after Goffe's March 30discharge, he was permitted to see Koontz' timecardsand that a majority of them "either weren't punched inor they were signed in after 8 o'clock." This was con-firmed by Goffe's uncontradicted testimony that Koontzcame in late "every day."'6Moreover, Webb did notmention tardiness when he fired Goffe on March 30. Nordid he mention the quality of Goffe's work, the subjectof the second warning issued to Goffe on March 5.Goffe's uncontradicted testimony on this point was thathe worked on a car which was returned to the shop thenext day. The car had a different problem from thatwhich Goffe had fixed the day before. Biedermanblamed him for the problem but another mechanicworked on the car. Goffe protested the warning becauseother mechanics had worked on the car after he did. Henever worked on the timing or the distributor, problemswhich were attributed to him in the warning. Thus, theuncontradicted testimony is that the work for whichGoffe was accused of improperly performing was actual-ly performed by other mechanics. 11There were no warnings in Goffe's file for the failureto book guarantee as of March 30, 1979, when he wasfired ostensibly for that reason by Webb. However,Goffe was issued a warning for this infraction, as well asfor tardiness, after Jack Webb had fired him, by Bieder-man who obviously had no prior knowledge that Goffewas to be fired. He was, of course, receiving his pay-check when Webb confronted him. The fact that he re-ceived this warning after he was fired demonstrates thepretextual aspect of the reason offered by Respondent.Moreover, Respondent did not even begin to issue warn-ings for failure to book guarantee until June, accordingto Perri, because it was then when she was advised bythe Union she could warn employees for failing to bookguarantee. Indeed, the reason the issue of failing to bookguarantee became important was that, when the contractbecame effective on March 16, the mechanics were re-quired to be paid their clocked hours if the booked hourswere less than the clocked hours. And it was the factthat Goffe had the temerity to try to enforce the con-tract in this respect which infuriated Webb and causedhim precipitously to discharge Goffe. In these circum-stances, it is clear that the discharge of Goffe on March30, 1979, was shown to have been motivated by Goffe'sprotected concerted activity, namely, his attempt to en-force the contract in the company of other employeeswith similar interests, and Respondent's evidence doesnot refute this inference but rather enforces it. 8'6 After the Union protested Respondent's tolerance of Koontz' tardi-ness in connection with the complaint about Goffe's warning, Respond-ent agreed to change Koontz' work hours. This did not take place untilJuly 2. 1979." Another warning in Goffe's file was dated January 11. 1979. and wasissued for his failing to diagnose a problem on a company-owned car thatwas to be sold as a used car by John Webb At the time Goffe was work-ing in the used-car department. Webb testified that the car was not fixedfor a long period of time and that Goffe said he was "waiting for parts"There is no evidence that Respondent specifically relied on this warningeither in the March 30 or in the July 13 discharge."' As shown supra. Goffe was reinstated the day after his discharge fol-lowing the intervention of his union representative He is entitled to reim-bursement for any loss of pay he suffered by virtue of this discharge.447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJudged against the background of the unlawful Marchdischarge of employee Goffe for attempting to enforcecontractual rights, the reasons offered by Respondent forthe subsequent discharge of Goffe on July 13, 1979, arealso shown to be pretextual. Respondent alleges thatGoffe's discharge on July 13 was based on his failure tobook guarantee which was documented by warningsissued to him on July 6, 13, and 16. The latter warning,issued on the day Goffe picked up his last paycheck, wasapparently based on his last week of work, even thoughit was dated after his discharge. The discharge apparent-ly was also based on his previous warnings, all of whichwere dated prior to his March 30 discharge and were, inmy view, not the real reasons for that discharge. The lastthree warnings for the failure to book guarantee werethe only warnings Goffe received since his reinstatement.The July warnings concerning the failure to bookguarantee were not the real cause of Goffe's July 13 dis-charge. The first warning covered the week ending June29; Goffe had clocked 39.6 hours and had booked 29.6hours. It was issued on the same day Goffe received re-imbursement for special pay which he and his union rep-resentative had been seeking for some time. The secondwarning was issued on the day of Goffe's discharge, sev-eral days after his written grievance and those of fourother employees were given by Kumstar to Webb. Thewarning covered the week ending July 7 in which Goffehad clocked 37.4 hours and booked 33.8 hours. Goffe'slast warning covered a period in which Goffe bookedmore hours than he had clocked. Webb testified thatwarnings were not issued when a mechanic booked morehours than he clocked. Thus, only two of Goffe's lastthree warnings were justified on the basis of failure tomake guarantee or failure to book as many hours as wereclocked.Vander Woude had no warnings on his record untilJune 12 when he was issued a warning for coming backfrom lunch late without calling in. The warning wasissued despite a legitimate excuse because Biedermanwanted to build a record to discharge him. The testimo-ny on this point is uncontradicted.On July 2, Vander Woude received three more warn-ings. One warning was issued because Vander Woude al-legedly had been in the shop on Saturday, June 30, with-out permission. Vander Woude testified that he had infact received permission from Biederman the day beforeto be in the shop. Kumstar, who investigated the incidentand protested the warning, testified that Biederman ad-mitted to him that he had given Vander Woude the nec-essary permission. When Kumstar told Webb that Bie-derman had given permission to Vander Woude to be inthe shop, Webb conferred with Biederman who deniedthat he had given Vander Woude permission to be in theshop and that he had admitted as much to Kumstar. De-spite this contradiction, Webb refused to withdraw thewarning. On this record, it is clear that the warning wasunjustified and undoubtedly part of Biederman's cam-paign against Vander Woude.Another warning was issued to Vander Woude be-cause of an alleged comeback problem on customer JackTaylor's car. In March, Vander Woude had replaced therear main seal and had removed the transmission to fixan oil leak. After he worked on the car, Vander Woudesuggested to Biederman that Biederman set up a confer-ence between Taylor and a Ford Motor Company repre-sentative since Vander Woude was not sure that the oilleak was fixed. On June 29, when the Taylor car wastowed into Webb Ford, Biederman issued VanderWoude a warning. Biederman did not consult withVander Woude before issuing the warning. In light ofthe timing of this warning, 3 months after the allegedproblem, and Biederman's stated desire to build a caseagainst Vander Woude, it is likely that Biederman usedthis incident to justify the issuance of another warning.The third warning that Vander Woude received onJuly 2 was issued allegedly because of Vander Woude'sfailure to book guarantee. This was the first warning forthis infraction that Vander Woude received. It coveredthe week ending June 23. Vander Woude had clocked 40hours and had booked 33.1 hours. Mechanics Hedrick,Schultz, and Sunny also failed to book guarantee thatweek, but they did not receive warnings.Vander Woude received his fifth warning when he re-ceived his paycheck on the afternoon of July 6. Thiswarning, which applied to the week ending June 29, wasalso for failure to book guarantee. Vander Woude hadclocked 36.9 hours and had booked 35.2 hours. Howev-er, the timing of this warning is suspect. On the sameday of the issuance of this warning, on July 6, Respond-ent had received a copy of the unfair labor practicecharge that Vander Woude had filed. Moreover, on thevery day that this warning was issued, Vander Woudehad spoken to Perri about his backpay and had told herthat, because of the formula that she had used in calcu-lating the backpay, all the mechanics' backpay checkswere insufficient.On July 13, several days after the 50-50 grievanceswere presented to Webb, Vander Woude received hissixth warning and was terminated. This warning, whichapplied to the week ending July 7, was also for failure tobook guarantee. Vander Woude had clocked 40 hoursand had booked 31.9 hours.Vander Woude received a seventh warning on July 16when he picked up his final paycheck. This warning wasalso for failure to book guarantee. It applied to the weekending July 14. He had clocked 31.5 hours and hadbooked 31.2 hours. Thus, during the last week of his em-ployment Vander Woude failed to book guarantee byonly three-tenths of an hour. Webb testified that he didnot review the records for the week ending July 14before he decided to discharge Vander Woude andGoffe. Yet Respondent issued warnings to both of themafter they were discharged, thus indicating that it was in-terested in establishing a record to support their dis-charges just as Biederman had related to his assistantmanager, Mason.Jack Webb testified that he discharged Goffe andVander Woude because they were not booking enoughhours and because they had accumulated the warningsdiscussed above, most of which were issued for failure tobook guarantee. Respondent also alleged that Webb's de-cision was based on a report he received from MikeWebb that he overheard Goffe and Vander Woude talk448 WEBB FORD, INC.about carrying over work into the following week inorder to make guarantee in each week. It is unclear howthis factor entered into Respondent's decisionmaking forit was not reflected in any written warning. Moreover,Webb did not discuss the problem with either employeeor their supervisor and admitted that such conduct waswidespread in the shop. This latter reason is thus anafterthought which tends to weaken Respondent's reli-ance on other reasons for the discharge.Documentary evidence shows that Goffe and VanderWoude were subjected to disparate treatment. First ofall, the warnings issued to Goffe and Vander Woudemust be considered in light of the evidence that theywere assigned work upon which it would be difficult tobook guarantee and that Biederman directed that warn-ings be issued to Vander Woude to support his dis-charge. Moreover, Perri testified that she was notified bythe Union at the time the contract was signed that Re-spondent could discharge employees after issuing themthree warnings. However, Respondent offered no evi-dence that three warnings automatically required dismiss-al or that other mechanics were fired because they re-ceived a certain number of warnings. Employee Schultzreceived five warnings for failure to make guarantee be-tween July 6 and August 31. He was never discharged;he quit in October. Upon the receipt of his fifth warningSchultz was simply given a 2-day suspension. EmployeeHoffman received seven warnings between October 1and December 10, 1979, and he was not fired until Janu-ary 10, 1980, when he refused to perform a particularjob. Louis Pieper, who fired Hoffman, did not testifythat he was fired for an accumulation of warnings. Inshort, other employees who had as many warnings asGoffe and Vander Woude were tolerated without dis-charge. 9Documentary evidence also shows that numerous em-ployees failed to book guarantee without receiving warn-ings from June 1979, when Respondent allegedly institut-ed a system of issuing warnings for failure to book guar-antee, until January 1980. A summary of compensationrecords, prepared by the General Counsel from the ex-hibits in this case, is reproduced as Appendix B to thisDecision [omitted from publication]. I have independent-ly confirmed the accuracy of this summary. The com-'9 Respondent contends that Hedrick, Schultz, and Hoffman worked inthe prep department and thus their work records cannot be compared tothose of Goffe and Vander Woude. Respondent is in error. Service Man-ager Pieper testified that Schultz was transferred into the service depart-ment in July and all of his warnings indicate he worked in the servicedepartment. Likewise, all of Hoffman's and Hedrick's warnings indicatethey were in the service department when they received their warnings,although there is some evidence, which I view as rather ambiguous, thatthey did at some point work in the prep department. It is unclear wheth-er the prep department is separate from the service department. Some ofthe warnings of each of these employees were signed by Pieper and Bie-derman who were service managers. And Goffe testified that the prepdepartment was where new cars were serviced and all the mechanicsserviced new cars. In any event, the failure of Respondent to disciplineHoffman after his seven warnings for various offenses is significant re-gardless of whether he worked in the service department. Hedrick re-ceived three written warnings between June 1979 and January 1980, allfor failing to make guarantee. In the case of all three employees, Re-spondent kept compensation records which reflected the difference be-tween booked and clocked hours. Presumably these records were as sig-nificant for them as they were for Goffe and Vander Woude.pensation records of mechanics Finley, Hedrick, Hoff-man, McCosh, Schultz, Sunny, Todd, and Wood showthat they failed to book guarantee a total of 74 weeksduring the relevant period and only 15 warnings wereissued to these people. Some of these employees failed tomake their booked hours by a wide margin. In contrast,Vander Woude and Goffe received warnings in each oftheir last few weeks of employment and, in several in-stances, their deficiency was relatively small. Finally, de-spite the evidence which shows that many employeesfailed to make guarantee, only two employees, Goffe andVander Woude, were discharged for this deficiency.20In sum, Respondent's evidence does not show thatGoffe and Vander Woude would have been fired but fortheir union and concerted activity. These were the onlyemployees fired for failing to book guarantee despite thefact that numerous other employees had similar prob-lems. Nor were Hoffman and Schultz, employees whohad about the same number of warnings, discharged.Indeed, many employees who failed to book guaranteewere not even issued warnings. Finally, both the assign-ment of work to Goffe and Vander Woude and the issu-ance of warnings to them were parts of a scheme con-cocted by Biederman to force their discharge on pretex-tual reasons for having pressed contractual claims bothindividually and through their Union. Close analysis ofRespondent's alleged reasons for the discharges and JackWebb's testimony in support of those reasons confirmsrather than refutes the evidence concerning Biederman'streatment of Goffe and Vander Woude.CONCLUSIONS OF LAW1. By discharging employee Jeffrey Goffe on March30, 1979, for his protected concerted activity, Respond-ent violated Section 8(a)(1) of the Act.2. By discharging employees Jeffrey Goffe and RandyVander Woude on July 13, 1979, for their protected con-certed and union activity, Respondent violated Section8(a)(1) and (3) of the Act.2 Webb also testified that his service department was losing money be-cause of the accumulation of unapplied time which allegedly resultedfrom the deficiency between booked time and clocked time. However,Respondent has failed to show the relationship between the two figuresand has failed to demonstrate that Goffe and Vander Woude were pri-marily responsible for the problem. Thus, in June 1979, the last fullmonth before the discharges, the amount for unapplied time was $1,327,slightly more than in May. and the loss was $1,580. over $4,000 less of aloss than in May. Indeed, in November 1979, when Goffe and VanderWoude were no longer employed, the unapplied time figure was $4,428,substantially more than in June, and the department showed a $966profit. In fact, in December 1979, the department showed a loss of$3,144, whereas the unapplied time was only $589. If the condition of un-applied time were related to the losses sustained by the service depart-ment and if the failure to book guarantee were the responsible factor, Re-spondent would undoubtedly have issued warnings and penalized othermechanics who failed to book guarantee in June 1979. Yet Respondent'srecords show that Hedrick, Hoffman, Schultz, and Sunny all failed tobook the weekly guarantee a total of nine times in June and in only oneof those weeks did any of them-Schultz-receive any warnings Finally,the failure to book guarantee depends to a certain extent on the workassigned to employees. The evidence in this case certainly shows thatBiederman sought to have Goffe and Vander Woude assigned "garbage"work George Webb testified that Biederman had a "lot to do with" theprofit and loss position of the service department and that he 'wa notpleased with Biederman's stewardship of the department449 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Such violations constitute unfair labor practiceswhich affect commerce within the meaning of Section2(6) and (7) of the Act.4. Respondent has not otherwise violated the Act.THE REMEDYHaving found that Respondent unlawfully dischargedemployees Jeffrey Goffe and Randy Vander Woude, Ishall order Respondent to cease and desist from its un-lawful conduct, post a notice to that effect, and offerGoffe and Vander Woude full and immediate reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, andmake them whole for any and all losses of earningscaused by Respondent's unlawful discharges. Theamount due shall be computed as provided in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestas provided in Florida Steel Corporation, 231 NLRB 117(1977).21Upon the foregoing findings of fact, conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER22The Respondent, Webb Ford, Inc., Highland, Indiana,its officers, agents, successors, and assigns, shall:i. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees in regard to their hire or tenure of employ-ment or any term or condition of employment becausethey engage in protected concerted activity under Sec-tion 7 of the National Labor Relations Act either indi-vidually or through their bargaining representative.21 See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).22 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer to employees Jeffrey Goffe and RandyVander Woude full and immediate reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent positions without prejudice to their se-niority or other rights and privileges, and make themwhole for any loss of earnings or benefits they may havesuffered as a result of their unlawful discharges in themanner set forth in "The Remedy" section of this Deci-sion.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its facility in Highland, Indiana, copies ofthe attached notice marked "Appendix."23Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.:1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."450